People v Brunson (2017 NY Slip Op 07185)





People v Brunson


2017 NY Slip Op 07185


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Tom, J.P., Renwick, Andrias, Singh, Moulton, JJ.


4655 2749/11

[*1]The People of the State of New York, Respondent,
vLamont Brunson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Siobhan C. Atkins of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Megan DeMarco of counsel), for respondent.

Order, Supreme Court, New York County (Jill Konviser, J.), entered on or about April 6, 2016, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed points under the risk factor relating to defendant's relationship with a sex trafficking victim, because the evidence clearly established that defendant at least promoted the relationship for the purpose of such victimization, regardless of whether the victim had initiated conduct with defendant (see People v Cook, 29 NY3d 121, 126 [2017]). The court also properly assessed points under the risk factor for victimization of three or more persons, based upon clear and convincing evidence, contained in the case summary and the testifying victim's grand jury testimony (see People v Mingo, 12 NY3d 563, 572-573 [2009]), that numerous women worked as prostitutes for defendant while under the threat of force.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument, or were outweighed by the egregiousness of the underlying crime.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK